Mercure, J. (dissenting).
We respectfully dissent. In view of the fact that the examination has already taken place, we would dismiss the appeal as moot.
Nor are we persuaded that Supreme Court erred in permitting the examination in any event. Certainly, the majority does not contest the right of Arthur M. Gensior (third-party defendant) to obtain full discovery of plaintiff Ali Whipple’s current dental condition, through physical examination or otherwise. For Gensior to conduct the examination strikes us as entirely appropriate, particularly in view of the fact that plaintiffs appear to have voiced no objection. It appears that the "self-evident prejudice” underlying the majority’s position relates not to the examination at issue here but to the fact that the results of the examination may assist Gensior in his trial testimony. However, no one can rationally question a party’s right to testify at trial, even the right to render an expert opinion if qualified, and we are unaware of any rule of law that would deny discovery to a party on the ground that it may assist his testimony. To the contrary, usefulness is the modern test for disclosure (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). Finally, we have no doubt that the trier of fact will be made aware of Gensior’s interest in the litigation and take that factor into effect in weighing his testimony.
Crew III, J., concurs. Ordered that the order is reversed, on the law, with costs, and motion granted.